Dabden, Chief Judge
(concurring):
In my opinion, the commanding officer of a military installation or, as here, his alter ego may without probable cause order the search of military personnel or vehicles entering or leaving his base as a necessary part of his authority and responsibility for the security of his command.
This Court has long recognized “the commanding officer’s traditional authority to conduct a search in order to safeguard the security of his command.” United States v Brown, 10 USCMA 482, 489, 28 CMR 48, 55 (1959). The Court has also commented that:
Both the generalized and particularized types of searches are not to be confused with inspections of military personnel entering or leaving certain areas, or those, for example, conducted by a commander in furtherance of the security of his command. These are wholly administrative or preventive in nature and are within the commander’s inherent powers.
United States v Gebhart, 10 USCMA 606, 610 n 2, 28 CMR 172, 176 (1959). See also United States v Lange, 15 USCMA 486, 35 CMR 458 (1965); and *283United States v Gaddis, 41 CMR 629 (ACMR 1969).
The Supreme Court has also recognized the extensive authority and responsibility of a military commander for the security of a military installation. In Cafeteria and Restaurant Workers Union v McElroy, 367 US 886, 892 (1961), the Court, in upholding the summary exclusion of a civilian employee from a Navy base in accordance with Navy regulations, pointed out that the regulations were but “the verbalization of the unquestioned authority which commanding officers of military installations have exercised throughout our history.” In refusing to recognize any private or public right to be employed on the base, it declared that, in its “proprietary military capacity, the Federal Government . . . has traditionally exercised unfettered control.” Id. at 896.1 The traditional need for control over the security of these installations has also been expressly stated to be sufficient to sustain the exercise of military jurisdiction over armed forces personnel for offenses that would not otherwise be service connected. Relford v Commandant, 401 US 355, 367 (1971). Significantly, that consideration was considered sufficient to overcome Rel-ford’s claimed constitutional rights to indictment by grand jury and trial by jury for a civilian-type crime. See also O’Callahan v Parker, 395 US 258 (1969).
The conclusion to be drawn from these authorities, both in this Court and the Supreme Court, is that the commanding officer’s traditional authority and responsibility for the security of a military base and its personnel are sufficiently broad to permit him constitutionally to search all those who enter or leave the installation’s perimeters. While it is true that this Court has many times stated that the Bill of Rights is applicable to members of the armed forces, United States v Tempia, 16 USCMA 629, 37 CMR 249 (1967), that application is tempered by the demands of military necessity. United States v Priest, 21 USCMA 564, 45 CMR 338 (1972). Here, military considerations, particularly in a combat zone, demand that a commander have the authority to protect his base and personnel by the exclusion of contraband. The measures that this commander adopted seem eminently reasonable and, in the military context, no more is required to meet the test of the Constitution. United States v Kazmierczak, 16 USCMA 594, 37 CMR 214 (1967).
I join with Judge Quinn in affirming the decision of the United States Army Court of Military Review.

 If the base was wholly open to the public, a different result might obtain, but that is not the case here. Flower v United States, 407 US 197 (1972).